Interview Summary Detailed Notes
1.	The proposed draft amendment recites in part:

    PNG
    media_image1.png
    251
    656
    media_image1.png
    Greyscale

The language in the first highlighted section does not exist within the disclosure and does not appear to be supported based on the following:

    PNG
    media_image2.png
    319
    443
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    161
    424
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    51
    440
    media_image4.png
    Greyscale




2.	The next section highlighted section (orange) has no antecedent basis and perhaps is meant to refer to the surface of the core?

3.	The third highlighted section (blue) refers back to the preamble of “lithium composite oxide particles” but is perhaps meant to refer back to the core?

4.	A general discussion with respect to the above was held, wherein language such as:
	“…a core particle comprising a lithium composite oxide comprising nickel, cobalt, and manganese, and 
	a surface of the core particle, the surface of the core particle comprising…”

would appear to be supported based on at least Fig. 1.  Note that any language solely shown in the drawings would be required to be added to the specification in order to meet the requirement that the specification must provide proper antecedent basis for any language utilized in the claims.   Of note is that information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter (MPEP 2163.06).   No further agreement was reached with respect to the claims.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729